                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

KAREN BOOK,                                 )
                                            )
             Plaintiff,                     )
                                            )
      vs.                                   )         Case No. 5:19-cv-06076-RK
                                            )
AMERICAN FAMILY MUTUAL                      )
INSURANCE COMPANY, S.I.,                    )
                                            )
             Defendant.                     )
                                            )

                             CERTIFICATE OF SERVICE


       Defendant American Family Mutual Insurance Company, S.I., by and through

its attorneys of record, hereby certifies that on the 14th day of January, 2020, a true and

correct copy of Defendant's Supplemental Disclosures Pursuant to Fed. R. Civ. P.

26(a)(1) was served by electronic mail to the following:

     James Montee
     Amanda Montee
     Jeffrey Blackwood
     P.O. Box 127
     St. Joseph, MO 64502
     (816) 364-1650
     (816) 364-1509 Fax
     monteelaw@outlook.com
     amontee@monteelawfirm.com
     jblackwood@monteelawfirm.com

     ATTORNEYS FOR PLAINTIFF




                                            1
                                         Respectfully submitted,


                                         /s/Alyssa S. Gonnerman
                                         Curtis R. Summers, MO #58352
                                         Alyssa S. Gonnerman, MO #67137
                                         LITTLER MENDELSON, P.C.
                                         1201 Walnut, Suite 1450
                                         Kansas City, MO 64106
                                         Telephone: 816.627.4400
                                         Facsimile: 816.627.4444
                                         csummers@littler.com
                                         agonnerman@littler.com

                                         ATTORNEYS FOR DEFENDANT


                            CERTIFICATE OF SERVICE

      I hereby certify that on the 15th day of January, 2020, the above and foregoing
was sent through the Court's ECF filing system to:

      Susan Montee
      James Montee
      Amanda Montee
      Jeffrey P. Blackwood
      P.O. Box 127
      St. Joseph, MO 64502
      (816) 364-1650
      (816) 364-1509 Fax
      smontee@monteelawfirm.com
      monteelaw@outlook.com
      amontee@monteelawfirm.com
      jblackwood@monteelawfirm.com

      ATTORNEYS FOR PLAINTIFF

                                         /s/Alyssa S. Gonnerman
                                         Attorney for Defendant




                                            2
